Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art Anderson in view of Crowder, Jr et al. teaches: 	A gaming device comprising: a game display having a first game grid of symbol positions and a second game grid of symbol positions; a wager input device structured to receive physical currency or currency-based tickets, the currency or currency-based tickets establishing a credit balance, the credit balance being increasable or decreasable based at least on wagering activity; and a processor configured to: receive a signal to initiate a game of chance in response to placement of a wager, the wager decreasing the credit balance; determine a first game outcome to display on the first game grid; determine a second game outcome to display on the second game grid; evaluate the first game grid and the second game grid for symbol combinations associated with awards; and Page 2 of 12 - AMENDMENT Application No.: 16/564,785 Docket No.: KSG.114.CONT1provide any awards from the evaluation, where the provided awards increase the credit balance.
The prior art failed to teach: determine if a first predetermined symbol appears in the first game grid, and determine if a second predetermined symbol appears in the first game grid, as a result of the first game outcome; determine if the second predetermined symbol appears in the second game grid, and determine if the second predetermined 
Regarding independent claim 9, the closest prior art Anderson in view of Crowder, Jr et al. teaches: A gaming device comprising: a game display having a first game grid of symbol positions and a second game grid of symbol positions; Page 3 of 9 - AMENDMENT AFTER FINAL REJECTION Application No.: 16/564,785 Docket No.: KSG.114.CONT1a wager input device structured to receive physical currency or currency-based tickets, the currency or currency-based tickets establishing a credit balance, the credit balance being increasable or decreasable based at least on wagering activity; and a processor configured to: receive a signal to initiate a game of chance in response to placement of a wager, the wager decreasing the credit balance; determine a first game outcome to display on the first game grid; determine a second game outcome to display on the second game grid; determine if a first predetermined symbol appears in the first game grid, and determine if a second predetermined symbol appears in the first game grid, as a result of the first game outcome; evaluate the first game grid and the second game grid for symbol combinations associated with awards; and provide any awards from the evaluation, where the provided awards increase the credit balance.

Regarding independent claim 16, the closest prior art Anderson in view of Crowder, Jr et al. teaches: A gaming device comprising: a game display having a first game grid of symbol positions and a second game grid of symbol positions; a wager input device structured to receive physical currency or currency-based tickets, the currency or currency-based tickets establishing a credit balance, the credit balance being increasable or decreasable based at least on wagering activity; and a processor configured to: receive a signal to initiate a game of chance in response to placement of a wager, the wager decreasing the credit balance; display a randomly determined first game outcome on the first game grid; display a randomly determined second game outcome on the second game grid; evaluate the first game grid and the second game 
The prior art failed to teach: when a first predetermined symbol appears on the first game grid as part of the determined first game outcome: Page 5 of 9 - AMENDMENT AFTER FINAL REJECTION Application No.: 16/564,785 Docket No.: KSG.114.CONT1randomly select a first symbol location in the second grid, copy the first predetermined symbol from the first game grid to the first selected symbol location in the second game grid to replace the symbol previously occupying the first selected symbol location in the second game grid, and when the first selected symbol location in the second game grid is occupied by [[the]]a second predetermined symbol prior to being replaced by the copied first predetermined symbol from the first game grid, assign a multiplier value to the copied first predetermined symbol in the first selected symbol location in the second game grid; when a second predetermined symbol appears on the second game grid as part of the determined second game outcome: randomly select a second symbol location in the first grid, copy the second predetermined symbol from the second game grid to the second selected symbol location in the first game grid to replace the symbol previously occupying the second selected symbol location in the first game grid, and when the second selected symbol location in the first game grid is occupied by a first predetermined symbol prior to being replaced by the copied second predetermined symbol from the second game grid, assign a multiplier value to the copied second predetermined symbol in the second selected symbol location in the first game grid.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715